2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to application filed on July 16, 2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/16/2018 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on July 16, 2018.  These drawings are accepted.

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  
 	On line 2 of claim 1, “a source comprising” should be changed to --a voltage source comprising--.  



Allowable Subject Matter
7.	Claims 1-13 are allowed.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-13, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A thermoelectric generator comprising:
 	a source comprising a thermoelectric element, 
 	a starting circuit connected to the voltage source, 
 	a DC to DC converter circuit connected to the voltage source, 
 	an output connected to the starting circuit and connected to the DC to DC converter circuit, and 
 	a controller having an input connected to the voltage source, and outputs connected to the starting circuit and to the DC to DC converter circuit, 
 	wherein the controller is configured:
 	to deactivate the starting circuit and to activate the DC to DC converter circuit when a voltage at the output or when a voltage provided by the voltage source rises above a predefined upper voltage threshold, and
 	to reactivate the starting circuit and to deactivate the DC to DC converter circuit when a voltage at the output or when a voltage provided by the voltage source drops below a predefined lower voltage threshold.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US 2016/0119987) deals with a driver with open output protection, Desai et al (US 2014/0233270) deals with voltage conversion and charging from low bipolar input voltage, Woias (US 2014/0204615) deals with a voltage converter with low starting voltage, Woias (US 2013/0182464) deals with a DC converter with low starting voltage, Rubio et al (US 2010/0208498) deals with an ultra-low voltage boost circuit, and Ueno et al (US 2016/0293824) deals with a thermoelectric generator.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/GARY A NASH/Primary Examiner, Art Unit 2838